Watts, Commissioner.
The sole question presented for determination is this: Can a judgment of a domestic court of general jurisdiction be attacked, in a collateral proceeding, on the grounds asserted in appellant’s amended petition? We are of the opinion that it cannot be done.
The supreme court, in the case of Pitch v. Boyer, a case directly in point, say: “Whatever may be the hardship of the particular case, yet, upon considerations of public policy and from the weight, of authority, wé deduce as the true rule, the proposition that a domestic judgment of a court of general jurisdiction, upon a subject matter within the ordinary scope of its power and proceedings, is entitled to such absolute verity, that in a collateral action, even where the record is silent as to notice, the presumption, when not contradicted by the record itself, that the court had jurisdiction of the person also, is so conclusive that evidence aliunde will be admitted to contradict it.” See 51 Tex., 344.
*544A further citation of authority upon this point is unnecessary.
There is no error in the judgment, and the same is affirmed.
Affirmed. .
[Opinion delivered March 15, 1881.]